Citation Nr: 0909040	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Propriety of the termination of the veteran's nonservice-
connected disability pension payments as of October 20, 2004, 
due to the veteran's status as a fugitive felon.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active service from February 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The veteran requested and was scheduled to appear at a Travel 
Board hearing in September 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
absence.  His request for a Travel Board hearing, therefore, 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

It is also noted that a claim of entitlement to a waiver of 
overpayment that was created as a result of the veteran's 
fugitive felon status was adjudicated and denied in July 
2006.  The veteran did not appeal that decision and thus the 
waiver claim is not for consideration in the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An arrest warrant was issued for the veteran for obstructing 
justice in October 2004 by the Probation and Parole Board of 
Jefferson City, Missouri.  No document in the claims file 
specifies whether the offense was a misdemeanor or felony.

Pension is not payable on behalf of a veteran for any period 
during which he or she is a fugitive felon.  38 U.S.C.A. 
§ 5313B (West 2002 & Supp. 2007); 38 C.F.R. § 3.666(e)(1) 
(2008).  A fugitive felon is a person who is a fugitive by 
reason of: fleeing to avoid prosecution, or custody or 
confinement after conviction for an offense, or an attempt to 
commit an offense, which is a felony under the laws of the 
place from which the person flees; or for violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B(b); 
38 C.F.R. § 3.666(e)(2) (2008).

On remand, the RO should obtain a copy of the October 2004 
arrest warrant and any evidence from the relevant local 
sheriff's office about when the warrant was served on the 
veteran and any other investigative reports that may shed 
light on the veteran's knowledge of when the arrest warrant 
was issued and what actions he may have taken upon becoming 
aware of the arrest warrant (either through proper service or 
through actual notice).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an invitation to provide VA with 
evidence, including his sworn statement, 
that might shed light on his knowledge 
that an arrest warrant was issued and what 
actions he may have taken upon becoming 
aware of the arrest warrant.

2.  Obtain from the state court that had 
jurisdiction documentation of the charge 
for which the obstruction of justice 
warrant was issued in October 2004, and 
determine whether the offense was for a 
felony or misdemeanor.

3.  If the conviction was for a felony, 
ask the appropriate state department 
whether the department had any information 
that the veteran was intentionally trying 
to avoid prosecution during the time that 
the felony warrant was outstanding.  

4.  After the above development has been 
completed, adjudicate the question of 
whether the veteran was a fugitive felon 
under 38 U.S.C.A. § 5313B; 38 C.F.R. 
§ 3.666(e).  If the adjudication is 
adverse to the veteran, furnish the 
veteran and his representative, if any, a 
supplemental statement.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




